

115 HR 5132 IH: Iranian Revolutionary Guard Corps Economic Exclusion Act
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5132IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Royce of California (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Government Reform, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose additional sanctions with respect to Iran’s Revolutionary Guard Corps, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Iranian Revolutionary Guard Corps Economic Exclusion Act. 2.Additional sanctions with respect to foreign persons that are officials, agents, or affiliates of, or owned or controlled by, Iran’s Revolutionary Guard Corps (a)In generalSection 301(a) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking Not later than 90 days after the date of the enactment of this Act, and as appropriate thereafter, and inserting Not later than 180 days after the date of the enactment of the Iranian Revolutionary Guard Corps Economic Exclusion Act, and every 180 days thereafter,;
 (2)in paragraph (1)— (A)by inserting , or owned or controlled by, after affiliates of; and
 (B)by striking and at the end; (3)in paragraph (2), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (3)identify foreign persons with respect to which there is a reasonable basis to determine that the foreign persons have, directly or indirectly, conducted one or more sensitive transactions or activities described in subsection (c) for or on behalf of a foreign person described in paragraph (1)..
 (b)Authorization; priority for investigation; reportsSection 301(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(b)) is amended to read as follows:
				
					(b)Authorization; priority for investigation; reports
 (1)AuthorizationIn identifying foreign persons pursuant to subsection (a)(1) as officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, the President is authorized to identify foreign persons in which Iran’s Revolutionary Guard Corps has an ownership interest in such foreign person of less than 50 percent.
 (2)Priority for investigationIn identifying foreign persons pursuant to subsection (a)(1) as officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, the President shall investigate—
 (A)foreign persons or entities identified under section 560.304 of title 31, Code of Federal Regulations (relating to the definition of the Government of Iran); and
 (B)foreign persons for which there is a reasonable basis to find that the person has conducted or attempted to conduct one or more sensitive transactions or activities described in subsection (c).
							(3)Report
							(A)Determination
 (i)In generalThe President shall determine whether each foreign person on the list described in clause (ii) is a foreign person that is owned or controlled by Iran’s Revolutionary Guard Corps.
 (ii)ListThe list of foreign persons described in this clause are the following: (I)The Telecommunication Company of Iran.
 (II)The Mobile Telecommunication Company of Iran (MTCI). (III)The Calcimin Public Company.
 (IV)The Iran Tractor Manufacturing Company of Iran. (V)The Iran Tractor Motors Manufacturing Company.
 (VI)The Iran Zinc Mines Development Company. (VII)The National Iranian Lead and Zinc Company.
 (VIII)Iran Mineral Products Company. (IX)Tosee Energy Paivaran Company.
									(B)Report
 (i)In generalNot later than 90 days after the date of the enactment of this subsection, the President shall submit to the appropriate congressional committees a report on the determinations made under subparagraph (A) together with the reasons for those determinations.
 (ii)FormA report submitted under clause (i) shall be submitted in unclassified form but may contain a classified annex.
								(4)Additional report
 (A)In generalNot later than 180 days after the date of the enactment of this subsection, the President shall submit to the appropriate congressional committees a report that includes a detailed list of foreign persons for which there is a reasonable basis to determine that Iran’s Revolutionary Guard Corps has an ownership interest in such foreign person of not less than 33 percent.
 (B)FormThe report required under subparagraph (A) shall be submitted in unclassified form but may contain a classified annex.
							.
 (c)Sensitive transactions and activities describedSection 301(c) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(c)) is amended—
 (1)in paragraph (1)— (A)by striking $1,000,000 and inserting $500,000; and
 (B)by inserting Iranian financial institution or after involving a; (2)by redesignating paragraphs (3), (4), and (5) as paragraphs (6), (7), and (8), respectively; and
 (3)by inserting after paragraph (2) the following new paragraphs:  (3)a transaction to provide material support for an organization designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note));
 (4)a transaction to provide material support to a foreign person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
 (5)a transaction to provide material support for— (A)the Government of Syria or any agency or instrumentality thereof; or
 (B)any entity owned or controlled by the Government of Syria, including for purposes of post-conflict reconstruction;.
 (d)Waiver of imposition of sanctionsSection 301(e) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(e)) is amended—
 (1)in paragraph (1)— (A)by striking (A) determines and inserting (A)(i) determines;
 (B)by striking (B) submits and inserting (ii) submits; (C)by striking (i) identifies and inserting (I) identifies;
 (D)by striking (ii) sets and inserting (II) sets; (E)by striking the period at the end and inserting ; and; and
 (F)by adding at the end the following:  (B)with respect to a foreign person identified by reason of having conducted or attempted to conduct one or more sensitive transactions or activities described in subsection (c)(5), also certifies to the appropriate congressional committees that Iran’s Revolutionary Guard Corps is significantly decreasing provision of direct or indirect material support to the Government of Syria or Hezbollah’s operations in Syria.; and
 (2)in paragraph (2), by striking paragraph (1)(B) and inserting paragraph (1)(A)(ii). (e)Regulations, implementation, penalties, and definitionsSection 301 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741) is amended—
 (1)by redesignating subsection (f) as subsection (h); and (2)by inserting after subsection (e) the following new subsections:
					
 (f)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (g)DefinitionsIn this section: (1)Foreign personThe term foreign person means—
 (A)an individual who is not a United States person; (B)a corporation, partnership, or other nongovernmental entity which is not a United States person; or
 (C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government which is not a United States person.
 (2)Iran’s Revolutionary Guard CorpsThe term Iran’s Revolutionary Guard Corps includes any senior foreign political figure (as defined in section 1010.605 of title 31, Code of Federal Regulations) of Iran’s Revolutionary Guard Corps.
 (3)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..
 (f)Conforming and clerical amendmentsThe Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.) is amended— (1)by striking the heading of section 301 and inserting the following:
					
						301.Identification of, and imposition of sanctions with respect to, foreign persons that are officials,
			 agents or affiliates of, or owned or controlled by, Iran’s Revolutionary
			 Guard Corps; 
 and(2)in the table of contents, by striking the item relating to section 301 and inserting the following:   Sec. 301. Identification of, and imposition of sanctions with respect to, foreign persons that are officials, agents or affiliates of, or owned or controlled by, Iran’s Revolutionary Guard Corps.. (g)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to conduct described in paragraph (3) of section 301(a) of the Iran Threat Reduction and Syria Human Rights Act of 2012, as added by this section, engaged in on or after such date of enactment.
			3.Additional sanctions with respect to foreign persons that support or conduct certain transactions
			 with Iran’s Revolutionary Guard Corps or other sanctioned persons
 (a)IdentificationSection 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(a)(1))—
 (1)in subparagraph (B)— (A)by inserting , or provide significant financial services to, after transactions with; and
 (B)by striking or at the end; and (2)in subparagraph (C)—
 (A)in the matter preceding clause (i), by inserting , provide significant financial services to, or provide material support to after transactions with; (B)in clause (i), by striking or at the end; and
 (C)by striking clause (ii) and inserting the following:  (ii)an Iranian person or entity designated as foreign terrorist organizations under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or that has provided support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note));
 (iii)an Iranian person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
 (iv)an Iranian person whose property and access to property has been blocked pursuant to— (I)Executive Order 13608 (May 1, 2012), relating to Prohibiting Certain Transactions with and Suspending Entry Into the United States of Foreign Sanctions Evaders with Respect to Iran and Syria;
 (II)Executive Order 13606 (April 23, 2012), relating to Blocking the Property and Suspending Entry Into the United States of Certain Persons With Respect to Grave Human Rights Abuses by the Governments of Iran and Syria via Information Technology;
 (III)Executive Order 13582 (August 18, 2011), relating to Blocking Property of the Government of Syria and Prohibiting Certain Transactions with Respect to Syria;
 (IV)Executive Order 13573 (May 18, 2011), relating to Blocking Property of Senior Officials of the Government of Syria;
 (V)Executive Order 13572 (April 29, 2011), relating to Blocking Property of Certain Persons with Respect to Human Rights Abuses in Syria;
 (VI)Executive Order 13460 (February 15, 2008), relating to Blocking Property of Additional Persons in Connection with the National Emergency with Respect to Syria;
 (VII)Executive Order 13399 (April 26, 2006), relating to Blocking Property of Additional Persons in Connection with the National Emergency with Respect to Syria;
 (VIII)Executive Order 13338 (May 12, 2004), relating to Blocking Property of Certain Persons and Prohibiting the Export of Certain Goods to Syria; or
 (IX)any other Executive order adopted on or after the date of the enactment of the Iranian Revolutionary Guard Corps Economic Exclusion Act, to the extent that such Executive order imposes sanctions with respect to Syria; or
 (v)a person acting on behalf of or at the direction of, or owned or controlled by, a person described in clauses (i) through (iv)..
 (b)Imposition of sanctionsSection 302(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(b)) is amended by striking the President— and all that follows and inserting the President shall block and prohibit all transactions in property and interests in property with respect to such foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person..
 (c)Waiver of imposition of sanctionsSection 302(d) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(d)) is amended—
 (1)in paragraph (1)— (A)by striking (A)(i) determines and inserting (A)(i)(I) determines;
 (B)by striking (ii) determines and inserting (II) determines; (C)by striking (B) submits and inserting (ii) submits;
 (D)by striking (i) identifies and inserting (I) identifies; (E)by striking (ii) describes and inserting (II) describes;
 (F)by striking (iii) sets forth and inserting (III) sets forth; (G)by striking the period at the end and inserting and; and
 (H)by adding at the end the following:  (B)with respect to a foreign person identified by reason of having engaged in a significant transaction or transactions described in subsection (a)(1)(C)(iv), also certifies to the appropriate congressional committees that Iran’s Revolutionary Guard Corps is significantly decreasing provision of direct or indirect material support to the Government of Syria or Hezbollah’s operations in Syria.; and
 (2)in paragraph (2), by striking paragraph (1)(B) and inserting paragraph (1)(A)(ii). (d)Waiver of identifications and designationsSection 302(e) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(e)) is amended—
 (1)by striking and subject to paragraph (2); (2)by striking (1) determines and inserting (1)(A) determines;
 (3)by striking (2) notifies and inserting (B) notifies; (4)by striking the period at the end and inserting ; and; and
 (5)by adding at the end the following:  (2)with respect to a foreign person identified by reason of having engaged in a significant transaction or transactions described in subsection (a)(1)(C)(iv), also certifies to the appropriate congressional committees that Iran’s Revolutionary Guard Corps is significantly decreasing provision of direct or indirect material support to the Government of Syria or Hezbollah’s operations in Syria..
 (e)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to conduct described in subparagraphs (B), (C), and (D) of section 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012, as added by this section, engaged in on or after such date of enactment.
			4.Reports on certain Iranian persons
 (a)Statement of policyIt shall be the policy of the United States to fully implement and enforce sanctions against Iran’s Revolutionary Guard Corps, including its officials, agents, and affiliates.
 (b)In generalSubtitle B of title III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158; 126 Stat. 1247) is amended by adding at the end the following:
				
					313.Report on certain Iranian persons
 (a)In generalNot later than 180 days after the date of the enactment of this section, and annually thereafter for a period not to exceed two years, the President shall submit to the appropriate congressional committees a report that contains the following:
 (1)A list of foreign persons listed on the Tehran Stock Exchange and, with respect to each such foreign person, a determination of whether or not Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly, owns or controls the foreign person.
 (2)A list of foreign persons that are operating business enterprises in Iran that have a valuation of more than $100,000,000 in Iran and, with respect to each such foreign person, a determination of whether or not Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly owns or controls the foreign person.
 (3)A list of Iranian financial institutions that have a valuation of more than $10,000,000 and, with respect to each such Iranian financial institution, a determination of whether or not—
 (A)the institution has knowingly facilitated a significant transaction directly or indirectly for, or on behalf of, Iran’s Revolutionary Guard Corps during the 2-year period beginning on the date of the enactment of this section; or
 (B)Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly, owns or controls the institution.
								(b)Form of report; public availability
 (1)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of the report required by paragraph (1) shall be posted on a publicly available Internet website of the Department of the Treasury and a publicly available Internet website of the Department of State.
 (c)DefinitionsIn this section: (1)Foreign personThe term foreign person means—
 (A)an individual who is not a United States person; (B)a corporation, partnership, or other nongovernmental entity which is not a United States person; or
 (C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government.
 (2)Iran’s Revolutionary Guard CorpsThe term Iran’s Revolutionary Guard Corps includes any senior foreign political figure (as defined in section 1010.605 of title 31, Code of Federal Regulations) of Iran’s Revolutionary Guard Corps.
 (3)Iranian financial institutionThe term Iranian financial institution means— (A)a financial institution organized under the laws of Iran or any jurisdiction within Iran, including a foreign branch of such an institution;
 (B)a financial institution located in Iran; (C)a financial institution, wherever located, owned or controlled by the Government of Iran; or
 (D)a financial institution, wherever located, owned or controlled by a financial institution described in subparagraph (A), (B), or (C).
 (4)Significant transactionA transaction shall be determined to be a significant transaction in accordance with section 561.404 of title 31, Code of Federal Regulations. (5)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
								314.Report on the foreign supply chain and domestic supply chain inside and outside of Iran that aids
			 Iran’s Revolutionary Guard Corps
 (a)In generalNot later than 180 days after the date of enactment of this section, the President shall submit to the appropriate congressional committees a report on the foreign supply chain and domestic supply chain inside and outside of Iran that directly or indirectly significantly facilitates, supports, or otherwise aids Iran’s Revolutionary Guard Corps.
 (b)Matters To be includedThe report required under subsection (a) shall include the following: (1)An analysis of the foreign supply chain and domestic supply chain described in subsection (a).
 (2)Persons and entities that conduct both primary activities and support activities for the Iran’s Revolutionary Guards Corps.
 (3)A description of the geographic distribution of the foreign supply chain and domestic supply chain described in subsection (a).
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
							.
 (c)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 312 the following:
				
					
						Sec. 313. Report on certain Iranian persons.
						Sec. 314. Report on the foreign supply chain and domestic supply chain inside and outside of Iran
			 that aids Iran’s Revolutionary Guard Corps..
			5.Application of sanctions regarding Mahan Air
 (a)In generalSubtitle B of title III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158; 126 Stat. 1247), as amended by section 2 of this Act, is further amended by adding at the end the following:
				
					315.Application of sanctions regarding Mahan Air
 (a)FindingsCongress finds the following: (1)Mahan Air was added on October 12, 2011, to the Specially Designated Nationals list maintained by the Office of Foreign Assets Control of the Department of the Treasury, freezing its assets under United States jurisdiction and prohibiting transactions with United States parties, pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), which targets terrorists and their supporters.
 (2)Executive Order 13224 imposes sanctions on persons that assist in, sponsor, or provide financial, material, or technological support for, or financial or other services to or in support of, such acts of terrorism or those persons listed in the Annex to this order or determined to be subject to this order.
 (3)In announcing additional sanctions against Mahan Air on March 24, 2016, the Department of the Treasury stated that Based in Tehran, Iran, Mahan Air has facilitated [Islamic Revolutionary Guards Corps—Qods Force] transportation and arms and funds shipments. Mahan Air also continues to support the Iranian government’s destabilizing actions in the region by conducting flights to Syria in order to transport fighters. Mahan Air regularly uses the same aircraft it flies to Syria to fly commercial passenger routes to international destinations in Europe, the Middle East, and Asia..
 (4)Mahan Air reportedly serves the following destinations in Iran: Abadan Airport, Ahvaz International Airport, Ardabil Airport, Persian Gulf Airport, Bandar Abbas International Airport, Birjand International Airport, Bojnord International Airport, Iranshahr Airport, Isfahan International Airport, Kalaleh Airport, Kerman Airport, Shahid Ashrafi Esffahani Airport, Khorramabad Airport, Kish Airport, Larestan International Airport, Mashhad International Airport, Queshm International Airport, Sahahdaj Airport, Dasht-e Naz Airport, Shiraz International Airport, Sirjan Airport, Tabriz International Airport, Tehran Imam Khomeini International Airport, Mehrabad International Airport, Zabol Airport, Zahedan International Airport, and Zanjan Airport.
 (5)Iranian state-owned enterprises, including the Iran Airports Company, which is the holding and operating company for civilian airports in Iran, reportedly facilitate Mahan Air’s operations.
							(b)Report
 (1)In generalNot later than 90 days after the date of the enactment of this section, the President shall transmit to the appropriate congressional committees a report on any activities of Iranian state-owned enterprises that violate Executive Order 13224.
 (2)FormThe determination required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex..
 (b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012, as amended by section 2 of this Act, is further amended by inserting after the item relating to section 314 the following:
				
					
						Sec. 315. Application of sanctions regarding Mahan Air..
			6.Statement of policy on prevention of accession of Iran to World Trade Organization
 (a)In generalIt shall be the policy of the United States to work to prevent Iran’s membership in the World Trade Organization and similar international bodies until the date on which the determination of the Secretary of State that the Government of Iran has repeatedly provided support for acts of international terrorism under the provisions of law described in subsection (b) is rescinded.
 (b)Provisions of law describedThe provisions of law described in this subsection are— (1)section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act);
 (2)section 40 of the Arms Export Control Act; (3)section 620A of the Foreign Assistance Act of 1961; or
 (4)any other provision of law. 